IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,870



                 EX PARTE JUSTIN MICHAEL DOUGLAS, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
     CAUSE NO. C-213-008223-0970911-A IN THE 213TH DISTRICT COURT
                       FROM TARRANT COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance and sentenced to three (3) years’ imprisonment. He did not appeal his

conviction.

        In a single ground for review, Applicant contends that his conviction is constitutionally

infirm. The trial court and the State agree that Applicant is entitled to relief, and the record supports

this conclusion. Relief is granted. The judgment in Cause No. 0970911W in the 213th Judicial
                                                                                        Douglas -- 2

District Court of Tarrant County is set aside, and Applicant is remanded to the custody of the Sheriff

of Tarrant County to answer the charges against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: March 19, 2008
Do Not Publish